Citation Nr: 0839371	
Decision Date: 11/17/08    Archive Date: 11/25/08

DOCKET NO.  05-38 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for bipolar disorder (also 
claimed as depression).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The veteran served on active duty from August 1982 to 
February 1983.    

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  The veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing in September 
2008.  A transcript of this proceeding is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In an October 1981 Report of Medical History the veteran 
reported that she had attempted suicide at the age of 17, 
prior to service.  She also reported depression or excessive 
worry.  A private medical report dated in April 1981 
confirmed that the veteran attempted suicide prior to service 
and shows a diagnosis of adjustment reaction of adolescence.  
A September 1981 statement from the private hospital that 
treated the veteran after her April 1981 suicide attempt 
noted that she recovered well and had a good prognosis.  An 
October 1981 psychiatric consult included in the service 
treatment records noted the veteran's history and concluded 
that there was no evidence of a psychiatric disorder and the 
veteran should be accepted for service.   

While in service the veteran continued to experience 
psychiatric problems.  A January 1983 examination noted a 
diagnosis of immature personality disorder.  She was later 
discharged in February 1983 due to her psychiatric problems.  
Private treatment records dated from February 1992 to 
September 2008 show several hospitalizations for psychiatric 
disorders, characterized as bipolar disorder, schizoaffective 
disorder, dysthymia, post-traumatic stress disorder (PTSD), 
and dissociative disorder.    


In connection with the pending claim the veteran was afforded 
a VA psychiatric examination in September 2005.  The examiner 
diagnosed the veteran with dissociative identity disorder, 
PTSD, and major depressive disorder.  The examiner also 
opined that the veteran was mistakenly diagnosed with bipolar 
disorder, probably because of her dramatic mood swings and 
varying presentations as a result of the dissociative 
identity disorder.  Furthermore, the examiner opined that 
because the veteran had certain childlike aspects to her 
personality at times, it was likely that the diagnosis of 
immature personality disorder in service was also related to 
initial symptoms of dissociative identity disorder and PTSD.  

When no preexisting condition is noted upon entry into 
service, the veteran is presumed to have been sound upon 
entry and then the burden falls on the government to rebut 
the presumption of soundness.  Wagner v. Principi, 370 F.3d 
1089 (Fed. Cir. 2004).  Rebutting the presumption of 
soundness requires that VA show by clear and unmistakable 
evidence that (1) the veteran's disability existed prior to 
service and (2) that the preexisting disability was not 
aggravated during service.

As the medical evidence shows psychiatric problems, before, 
during, and after military service, but the psychiatric 
consultation conducted at enlistment concluded there was no 
evidence of a psychiatric disorder, the veteran should be 
afforded a VA examination to obtain a medical opinion.  
38 C.F.R. § 3.159(c)(4) (2008).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
appropriate VA examination to determine 
the current nature and likely etiology of 
the claimed psychiatric disorder.

The claims folder must be made available 
to the examiner for review.  The 
examiner's attention is specifically 
directed to the January and April 1981 
private medical records showing the 
veteran's pre-service suicide attempt; 
the September 1981 statement from the 
hospital which treated the veteran after 
her suicide attempt which noted a good 
prognosis; the veteran's October 1981 
enlistment examination and Report of 
Medical History; service treatment 
reports pertaining to a psychiatric 
disorder, post-service private medical 
records for the veteran's psychiatric 
disorder; and, the September 2005 VA 
psychiatric examination report.  

The examiner should conduct a thorough 
psychiatric examination and provide a 
diagnosis for any pathology found.  Based 
on the examination and review of the 
record, the examiner must answer the 
following questions:

Does the veteran have a current 
psychiatric disorder, and, if so,

(a) does the evidence of record clearly 
and unmistakably show that the veteran 
had a psychiatric disorder that existed 
prior to her entry onto active duty?

(b) If the answer is yes, does the 
evidence clearly and unmistakably show 
that the preexisting condition was not 
aggravated by service?  

(c) if the answer is no, is it at least 
as likely as not that the psychiatric 
disorder had its onset in service?  

A complete rationale should be provided 
for any opinion expressed.  

2.  Review the record and complete any 
further development, if necessary.  
Thereafter, readjudicate the issue on 
appeal.  If the claim remains denied, 
issue a supplemental statement of the 
case and afford the veteran and her 
representative an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




